PER CURIAM.
The petition for belated appeal of the October 24, 2001, judgment and sentence imposed in Escambia County Circuit Court case number 00-5267-CFA-01, is granted. Upon issuance of mandate, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
BARFIELD, WEBSTER and BENTON, JJ., concur.